PROBATION FORM NO. 35 Report and Order Terminating Probation/

Supervised Release
Prior to Original Expiration Date

(1/92)

 

United States District Court

FOR THE DISTRICT OF

NEVADA

UNITED STATES OF AMERICA
Vv. Crim No. 2:12CR00232

Edwin Rosales

On October 11, 2015 the above named was placed on supervised release for a period of 5 years. He has complied
with the rules and regulations of supervised release and is no longer in need of supervised release. It is accordingly

recommended that he be discharged from supervised release.
Respectfully submitted,
2020.01.17
Os 07:04:03 -08'00'

Gabriella Mitchell
United States Probation Officer Assistant

 

ORDER OF THE COURT
Pursuant to the above report, it is ordered that the defendant is discharged from supervised release and that

the proceedings in the case be terminated.

Dated this day of __) Po Ab

 

 

Lloyd Dz George

Senior United States District Judge
